Citation Nr: 1402248	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  07-36 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Whether there was clear and unmistakable error (CUE) in a January 1971 rating decision denying service connection for bilateral pes planus (flat feet). 

2. Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as secondary to asbestos exposure. 

3. Entitlement to service connection for hypertension, to include as secondary to service-connected anxiety.

4. Entitlement to service connection for hyperhidrosis, to include as secondary to service-connected anxiety. 

5. Entitlement to service connection for bilateral eye disorders, to include an inflammation disorder variously diagnosed as iritis/uveitis, cataracts, presbyopia, and astigmatism. 

6. Entitlement to service connection for tooth and gum disorders, to include for the purpose of receiving VA treatment. 

7. Entitlement to an initial compensable rating prior to November 22, 2010, and a rating greater than 30 percent as of November 22, 2010, for bilateral pes planus. 

8. Entitlement to an initial rating greater than 30 percent for anxiety. 

9. Entitlement to an initial compensable rating for sinusitis. 

10. Entitlement to an initial rating greater than 10 percent for allergic rhinitis. 

11. Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rutkin, J.M.


INTRODUCTION

The Veteran served on active duty from May 1968 to April 1970. 

The issues on appeal before the Board of Veterans' Appeals (Board) originate from June 2006, September 2007, and December 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Board remanded several of these issues for further development in September 2010. 

The Veteran did not submit timely substantive appeals with regard to the issue of whether CUE was committed in the January 1971 rating decision denying service connection for bilateral flat feet, and with regard to the initial evaluations of his service-connected sinusitis and rhinitis.  Specifically, these issues stem from a March 2012 rating decision, and were again denied after de novo review in a December 2012 statement of the case (SOC), which was mailed to the Veteran in early January 2013.  His substantive appeal, which was submitted by VA Form 9 and an accompanying statement, was received in July 2013.  Because the Veteran did not perfect the appeal within one year of the date of mailing of the March 2012 rating decision, or within 60 days of the January 2013 date of mailing of the SOC, the appeal was not timely.  See 38 C.F.R. § 20.302 (2013).  Nevertheless, given the number of issues on appeal, which have been addressed in separate SOC's and supplemental SOC's, the care and sedulousness with which the Veteran has set forth his arguments, and the fact that the substantive appeal was only late by a few months in the context of a process that has now gone on for several years, the Board waives the issue of timeliness and take jurisdiction of these matters.  See Percy v. Shinseki, 23 Vet. App. 37, 44-46 (2009) (holding that an untimely substantive appeal is not a jurisdictional bar to Board review). 

A brief explanation of minor rephrasing of two of the Veteran's claims is in order.  Service connection claims for disabilities characterized as allergies and chronic colds were remanded by the Board in September 2010.  These claims were subsequently granted in a March 2012 rating decision as rhinitis and sinusitis.  Indeed, the rating decision notes that sinusitis had been claimed as "chronic colds," thus indicating that the grant of service connection for this disorder encompassed the Veteran's claim for chronic colds.  There is no evidence of disability, including chronic disease or other disabling effects, associated with colds or allergies apart from these two diagnosed disorders.  The mere susceptibility to colds or allergies is not a disability in and of itself, and the Board assumes that symptoms such as congestion and sneezing associated with allergies or colds are also a manifestation of rhinitis and sinusitis.  Thus, these claims have not been overlooked or dropped from view, but simply recharacterized or subsumed into another pending claim (namely sinusitis) to better reflect the actual disabilities corresponding to the symptoms or illnesses claimed by the Veteran.  Accordingly, there has been no prejudice to him in the recasting of his claims for colds and allergies in terms of the diagnosed disorders associated with them. 

The Veteran has also moved to vacate and reverse a January 1971 rating decision of the Winston-Salem RO denying service connection for sinusitis on the basis that clear and unmistakable error (CUE) was committed in that decision, as set forth in statements dated December 2010, July 2012, and July 2013.  This issue has not yet been adjudicated, and therefore is referred to the RO as agency of original jurisdiction (AOJ) for appropriate action.  See 38 C.F.R. § 19.9 (2013). 

The issues of entitlement to service connection for tooth and gum disorders, including for the purpose of outpatient dental treatment, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The denial of service connection for bilateral foot disorders, including flat feet, in the January 1971 rating decision was reasonably supported by the law at the time and the evidence then of record, which was not undebatable as to whether it showed any current foot disorder during the pendency of the claim.

2. The Veteran's COPD was not caused or aggravated by alleged asbestos exposure during active service or by any other disease, injury, or event in service, and did not manifest until years after separation from active duty. 

3. The Veteran's hypertension was not caused and has not been aggravated by his service-connected anxiety disorder, did not manifest until years after separation from service, and is not related to any disease, injury, or event in service. 

4. The presence of hyperhidrosis or a sweating disorder as a disability eligible for service-connected compensation benefits has not been established, and is not caused or aggravated by his anxiety. 

5. The Veteran's iritis/uveitis and cataracts were not caused or aggravated by alleged exposure to tear gas or other chemicals during active service or by any other disease, injury, or event in service, and did not manifest until years after separation from active duty; his astigmatism and presbyopia are refractive errors and thus not disabilities eligible for service connection compensation benefits. 

6. Throughout the pendency of this appeal, the Veteran's bilateral pes planus has been manifested by marked pronation, pain on manipulation and use, and callosities, without evidence of severe spasm of the tendo achillis on manipulation. 

7. The Veteran's anxiety disorder is manifested by moderate symptoms resulting in occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but with routine behavior, self-care, and conversation normal.  

8. The Veteran's sinusitis is characterized as moderate, and manifested by episodes of headaches, sinus pain, fever, and purulent discharge occurring twice a year and lasting seven to fourteen days, and weekly symptoms of headaches, pain, and fever; there is no evidence of incapacitating episodes of sinusitis requiring bed rest, treatment by a physician, and prolonged antibiotic treatment, or of three or more nonincapacitating episodes per year characterized by pain, headaches, and purulent discharge or crusting.  

9. The Veteran's rhinitis is manifested by polyps and by 90 percent left nasal obstruction and 100 percent right nasal obstruction, with symptoms of excess mucous and sneezing. 




CONCLUSIONS OF LAW

1. CUE was not committed in the January 1971 rating decision's denial of service connection for bilateral pes planus.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105 (2013).

2. The criteria for service connection of COPD have not been satisfied.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

3. The criteria for service connection of hypertension have not been satisfied.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).

4. The criteria for service connection of hyperhidrosis have not been satisfied.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

5. The criteria for service connection of disorders of the bilateral eyes, to include iritis/uveitis, cataracts, presbyopia, and astigmatism have not been satisfied.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

6. The criteria for an initial rating of 30 percent, but no higher, prior to November 22, 2010 for bilateral pes planus have been satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2013).  

7. The criteria for an initial rating greater than 30 percent as of November 22, 2010 for bilateral pes planus have not been satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2013).  

8. The criteria for an initial rating greater than 30 percent for anxiety have not been satisfied at any point during the pendency of this appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.130, Diagnostic Code 9413 (2013).  

9. The criteria for an initial rating of 10 percent, but no higher, for sinusitis have been satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.97, Diagnostic Code 6512 (2013).  

10. The criteria for an initial rating of 30 percent for allergic rhinitis have been satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.97, Diagnostic Code 6522 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

With regard to the Veteran's service connection claims, letters dated in March 2006, December 2007, October 2010, and November 2011 provided all notice required under the VCAA, followed by adequate time for the Veteran to submit information and evidence before initial adjudication or readjudication of these claims.  See 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  

Because the appeal of the initial ratings assigned his service-connected disabilities stems from granted claims, the adequacy of VCAA notice with respect to these claims is moot, as the purpose of such notice was fulfilled with the grant of service connection.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, the above letters provided all notice required under the VCAA to substantiate these claims.  See Dingess/Hartman, 19 Vet. App. at 484; 38 C.F.R. § 3.159(b).  Accordingly, further notice is not required. 

The Veteran has not been provided notice with regard to the requirements for establishing service connection on a secondary basis.  However, no prejudice exists.  In this regard, the Veteran made specific arguments in a July 2013 statement asserting that his anxiety caused or aggravated his hypertension and excessive sweating (hyperhidrosis), and referred to or submitted articles addressing the relationship between anxiety and the development of hypertension and excessive sweating.  He explained as an example that one manifestation of his anxiety disorder was going to medical appointments, which triggered anxiety or panic and caused spikes in blood pressure requiring medication to be brought down.  Thus, the Veteran has clearly shown through his statements actual knowledge of what is required to support these claims.  See 38 C.F.R. § 3.310 (providing that service connection on a secondary basis is established for disabilities caused or aggravated by a service-connected disability).  Accordingly, lack of notice with regard to the elements of secondary service connection was harmless error.  See Shinseki v. Sanders 556 U.S. 396, 407, 410 (2009) (holding that the rule of prejudicial error requires a case-by-case determination as to whether the error in question caused prejudicial harm); Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005) (holding that actual knowledge on the part of the claimant can establish lack of prejudice), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran's service treatment records, Social Security Administration (SSA) records, and VA treatment records have been associated with the claims file.  See 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  

Adequate VA examinations were performed in September 2007, December 2010 and January 2011.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327; Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In the examination reports, the examiners reviewed the pertinent medical history, set forth all relevant clinical findings, and provided opinions as warranted with supporting explanations that enable the Board to make fully informed decisions on these claims.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  There is no evidence indicating that there has been a material change in the severity of the Veteran's claimed disabilities since he was last examined.  See 38 C.F.R. § 3.327(a); see also Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a new VA examination is not required simply because of the passage of time since an otherwise adequate examination was conducted); accord VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, further examination or opinion is not warranted.

The Veteran has challenged the objectivity of the VA examiners and the accuracy of the tests and diagnostic tools used to evaluate his disorders.  However, because he is a lay person in the field of medicine, the Veteran's bare assertions without any supporting evidence are not competent to place in doubt the validity of the examiners' findings or the methodology they used.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); 38 C.F.R. § 3.159(a)(1) and (2).  The VA examinations do not otherwise appear to be inadequate or inconsistent with the credible and competent evidence of record, and there is no indication of bias on the part of the examiners merely because they were employed or compensated by VA.  See Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner); accord Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that under the presumption of regularity in the administrative process, the Board is entitled to assume the adequacy of VA examinations absent specific evidence to the contrary); see also United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  

With regard to whether CUE was committed in the January 1971 rating decision's denial of service connection for bilateral flat feet, the VCAA does not apply, as a motion to reverse or revise a final decision on the basis of CUE is not a claim for benefits, but is rather a collateral attack on that decision.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Livesay v. Principi, 15 Vet. App. 165, 178-179 (2001).  

In light of the above, the Veteran has had a meaningful opportunity to participate in the processing of these claims, and there is no indication of prejudicial error with regard to VA's duties to notify and assist.  See Shinseki, 556 U.S. at 407, 410; Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  

II. Compliance with Board's Remand Directives

The Board remanded these claims, in pertinent part, to provide proper notice under the VCAA, and to arrange VA examinations for all claims on appeal.  These directives have been satisfied, as shown in the above discussion with regard to VA's duties to notify and assist.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall).  Although a pulmonary function test (PFT) was not performed as part of the December 2010 respiratory examination, a CT scan of the chest was performed, and the examiner was able to rule out an asbestos-related lung disorder based on this diagnostic imaging and previous PFT's of record, including one dated as recently as July 2010, which was only a few months prior to the December 2010 VA examination.  These prior studies also reflect findings supporting the examiner's conclusion that the Veteran did not have an asbestos-related lung disorder.  Therefore, there has been substantial compliance with the Board's remand directives in this regard and no prejudice exists.  See id.  Accordingly, further action is not required, and the Board will proceed with appellate review.  

III. Clear and Unmistakable Error

The Veteran moves to revise or reverse the January 1971 rating decision's denial of service connection for bilateral flat feet on the basis of CUE.  For the following reasons, the Board finds that CUE was not committed in that decision. 

Previous determinations which are final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 U.S.C.A. § 5109A(a); 38 C.F.R. § 3.105(a).  For the purpose of authorizing benefits, a rating or other decision that constitutes a reversal or revision of a prior decision on the grounds of CUE has the same effect as if the decision had been made on the date of the prior decision.  38 U.S.C.A. § 5109A(b); 38 C.F.R. § 3.105(a).

CUE is defined as "an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  In order to establish CUE, the claimant must show that an "outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision."  Yates v. West, 213 F.3d 1372, 1374 (Fed. Cir. 2000); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).  In sum, CUE is the kind of error that "when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), aff'd on reconsideration, 6 Vet. App. 162, 163 (1994).

The determination regarding CUE must be made based on the record and the law that existed at the time the decision was made.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  Evidence that was not of record at the time of the decision cannot be used to determine if CUE occurred.  See Porter v. Brown, 5 Vet. App. 233 (1993).

Simply claiming CUE on the basis that the previous adjudication had improperly weighed and evaluated the evidence can never satisfy the stringent definition of CUE.  Fugo, 6 Vet. App. at 44; see also Russell, 3 Vet. App. at 313-14.  Similarly, general and unspecified allegations of error based on the failure to follow regulations, failure to satisfy due process requirements, failure to accord benefit of the doubt, failure of duty to assist, and any other general, non-specific claim of "error" are too broad to show CUE.  See Fugo, 6 Vet. App. at 44.  

There is a three-part test to determine whether a prior decision was based on CUE: (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)); Wilson v. West, 11 Vet. App. 383, 386 (1998).

The three-part test for establishing CUE in the January 1971 rating decision has not been satisfied.  There is no indication that the correct facts as known at the time were not before the adjudicator.  Although the Veteran had been diagnosed with flat feet during active service, and a February 1970 separation examination report reflects a notation of pes planus on clinical evaluation, his feet were found to be normal in a post-service December 1970 VA examination.  There was no other evidence of record showing that the Veteran had a current flat foot disorder or any other disorder of the feet at the time of the January 1971 rating decision.  Thus, it was certainly reasonable for the adjudicator to rely on the findings in the VA examination report, as these represented the conclusions of a medical professional who examined the Veteran's feet and observed no abnormalities.  Accordingly, reasonable minds could conclude based on the evidence then of record that the Veteran's flat foot disorder had resolved by the time of his claim or that the pes planus had been mistakenly diagnosed during service.  Mere disagreement as to how the evidence was weighed, or whether further examination should have been performed in light of the in-service diagnosis of flat feet is not sufficient to establish CUE with regard to fact-finding in the January 1971 rating decision.  

The law was also correctly applied.  In order to establish service connection, a current disability must be shown.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997).  The evidence then of record weighed against a current flat foot disorder based on the December 1970 VA examination report.  Thus, CUE was not committed in that decision in denying service connection for a bilateral foot disorder, to include flat feet, on the basis that a current disability was not established during the claim.

Accordingly, none of the elements for establishing CUE in the January 1971 rating decision have been satisfied.  See Damrel, 6 Vet. App. at 245.  In the absence of the kind of error of fact or law which would compel the conclusion that service connection for pes planus would have been granted in that decision, the Veteran's motion to reverse that decision on the basis of CUE is denied.  See 38 U.S.C.A. § 5109A(a); 38 C.F.R. § 3.105(a); Fugo, 6 Vet. App. at 43-44. 

IV. Service Connection

The Veteran claims entitlement to service connection for COPD, hypertension, excessive sweating or hyperhidrosis, and bilateral eye disorders (diagnosed as iritis/uveitis, cataracts, presbyopia, and astigmatism).  For the following reasons, the Board regrets that service connection must be denied.  

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a).  

For VA-defined chronic diseases, including hypertension, subsequent manifestations of the same chronic disease at any date after service, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that subsection 3.303(b) only applies to the chronic diseases listed in section 3.309(a) of the regulations); see also 38 C.F.R. § 3.309(a) (defining hypertension as a chronic disease).  If the evidence is not sufficient to establish that the disease was chronic at the time of service, then a continuity of symptoms after service must be shown to warrant service connection under this provision.  C.F.R. § 3.303(b); Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period."  

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for hypertension as a chronic disease may be established on a presumptive basis by showing that it manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disorder during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

A. COPD

The Veteran has advanced several arguments in support of service connection for COPD, as set forth in a July 2010 statement.  He argues that his COPD was caused or aggravated by asbestos exposure during active service.  He further argues that his COPD is related to exposure to chemical agents, especially tear gas, during service.  Finally, he argues that his COPD is related to colds and associated coughing and respiratory problems during service.

Without reaching the issue of whether the Veteran was actually exposed to asbestos fibers during service, the Board finds that the evidence weighs against a relationship between his reported asbestos exposure and his current respiratory disorder.  Specifically, a June 2005 VA treatment record reflects a diagnosis of pulmonary fibrosis, and a December 2005 VA treatment record reflects findings based on a chest CT scan of silicosis and pleural plaques in addition to COPD that were possibly related to asbestosis.  It was also noted that a restrictive component to the Veteran's lung disorder could not be ruled out and that the Veteran had interstitial lung disease.  However, these findings were made by a nurse practitioner.  A VA physician who was the head of the pulmonary department reviewed the same studies and found that although there was an interstitial process that was improving, it was unlikely related to silicosis or asbestosis.  Rather, the physician found that it may have represented mild hypersensitivity pneumonitis.  A December 2007 VA treatment record reflects similar findings based on a December 2007 PFT, with the same nurse practitioner interpreting the results as showing possible silicosis and pleural plaques, and the same physician then reviewing the results and finding only a "mild obstructive defect."  The Board accords more weight to the more definitive findings of the VA physician specializing in pulmonology than to the tentative findings of the nurse practitioner, who has lesser expertise. 

The findings in the January 2011 VA examination report and nexus opinion are consistent with the conclusions of the VA pulmonologist discussed in the preceding paragraph.  The examiner, a physician, found against a relationship between the Veteran's COPD and asbestos exposure or other environmental hazards.  The examiner explained that there would have been a restrictive pattern if this were the case, and the PFT and CT scan only showed obstructive lung disease and thus did not indicate pulmonary asbestosis.  The examiner noted the June 2005 VA treatment record reflecting the interpretation of pleural plaques possibly indicative of asbestosis, but found that the current CT scan did not evidence pleural plaques.  As discussed above, the Board has discounted the findings of asbestos-related pleural plaques in the June 2005 VA treatment record based on the differing interpretation of the VA pulmonologist, and thus there is no issue as to whether the Veteran previously had pleural plaques which subsequently resolved.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Moreover, the January 2011 VA CT scan report shows that the interpreting radiologist also found that there were no calcified pleural plaques that would be indicative of prior asbestos exposure. 

The Veteran argued in a July 2013 statement that the examiner did not have the benefit of considering a March 2013 VA CT scan report, which showed a finding of lung scarring suspected to be a residual of prior granulomatous disease.  However, the January 2011 CT scan also showed scarring suggestive of prior granulomatous disease, which the examiner did review and consider in finding that the Veteran's lung pathology was not a residual of asbestos exposure.  It was not incumbent on the examiner to specify each and every defect noted in the CT scan report and explain why it was not related to asbestos exposure or other environmental hazards.  Rather, the examiner's explanation that asbestos-related lung disease was not present as it would have been manifested by a restrictive pattern is sufficient to conclude that the examiner similarly found no other residuals of asbestos exposure, to include scarring associated with possible granulomatous disease.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)).

The Board has considered the Veteran's contention that he has a current respiratory disorder, including COPD, related to asbestos exposure.  However, as a lay person in the field of medicine, he does not have the training or expertise to render a competent opinion on this issue, as this is a medical determination that is too complex to be made based on lay observation alone, as shown by the VA treatment records indicating a need for diagnostic imaging to make such an assessment.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Thus, the Veteran's opinion by itself does support his claim, and is outweighed by the findings to the contrary by the VA examiner and pulmonologist discussed above, as they are medical professionals who found against such a relationship.  See id.; see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

Accordingly, the preponderance of the evidence weighs against a relationship between the Veteran's alleged asbestos exposure during service and his current respiratory disorders.

With regard to a relationship between the Veteran's respiratory disorders and exposure to tear gas and other chemicals during service, the evidence of record does not show significant exposure to such agents.  The Veteran's mere allegation that he had excessive exposure to tear gas or other chemical agents during service due to a defective gas mask is not sufficient to establish such exposure and is outweighed by the absence of any documentation of chemical exposure or effects thereof in the service treatment records or other supporting evidence.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (distinguishing Buchanan and holding that a veteran's lay statements with regard to non-medical events unrelated to combat service must be weighed against other evidence, including the absence of military records supporting the veteran's lay assertions, and that the Board had not erred in rejecting lay evidence that a veteran was exposed to gases and chemicals during service when such exposure was not documented in the personnel records).  Thus, the Board does not find it credible that the Veteran had significant exposure to tear gas or other chemical agents in service in the absence of any complaints or other documentation of such during service or thereafter.  See id.; see also Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (observing that silence in the service treatment records can constitute "contradictory" evidence weighing against the credibility of a claimant's testimony if the service treatment records are complete and the claimed medical event ordinarily would have been recorded).  The articles submitted by the Veteran discussing tear gas training for enlisted personnel merely supports the Veteran's already credible contention that he underwent such training, but does not support a finding that he had significant or harmful exposure to tear gas or other chemical agents as a result of this training. 

Moreover, because he is a lay person in the field of medicine, the Veteran's statements are not competent to show that any tear gas or other alleged chemical exposure was clinically significant or would produce long-term effects on the lungs or respiratory system.  See Jandreau, 492 F. 3d at 1376-77; Layno, 6 Vet. App. at 469-71.  Although he submitted articles stating that prolonged exposure to tear gas lasting over an hour or exposure to a large dose may cause chemical burns to the lungs and respiratory failure, there is no credible evidence that such exposure occurred, as discussed in the preceding paragraph, or of evidence of chemical burns of the lungs. 

Finally, the January 2011 VA examiner's finding against a relationship between environmental hazards and the Veteran's current lung disorder outweighs the Veteran's statements on this issue. 

Thus, the preponderance of the evidence weighs against a relationship between the Veteran's alleged exposure to tear gas and other chemical agents and his COPD or other respiratory disorders.

The Veteran has also argued that his respiratory disorders are related to colds and associated coughing in service, including an episode of bronchitis.  However, the service treatment records do not show diagnoses of COPD or any other lung disorder, and do not otherwise evidence chronic respiratory problems.  The February 1970 separation examination report shows that his lungs and chest were clinically evaluated as normal, and that a chest x-ray was negative.  Moreover, he denied shortness of breath, pain in the chest, or a chronic cough in the accompanying report of medical history.  A post-service December 1970 VA examination report also shows that the Veteran's respiratory system was found to be normal, and he did not report breathing or respiratory problems at the examination although he reported a number of other issues.  

There is no evidence of the Veteran's current respiratory disorders until many years after service, and no indication that they may be related to the transitory respiratory problems he had during that time, as these appear to have been short-lived and to have resolved by separation.  The provisions of 38 C.F.R. § 3.303(b) with regard to chronicity and continuity of symptoms only apply to the chronic diseases defined in section 3.309(a) of the regulations, which do not include the Veteran's current lung disorders.  See Walker, 708 F.3d at 1338-1339.  Thus, even assuming that the Veteran had recurrent respiratory symptoms after service, this is not a basis in itself for service connection for COPD or emphysema.  See id.

Accordingly, the preponderance of the evidence weighs against a nexus between the Veteran's current respiratory disorders and his period of service.  Therefore, the third Shedden element is not satisfied and service connection is not established.  See Shedden, 381 F.3d at 1166-67; 38 C.F.R. § 3.303(a).

The Veteran had also previously argued that his COPD was related to tobacco use that began during active service as a result of anxiety.  However, for claims submitted after June 9, 1998, as is the case here, VA law prohibits service connection on the basis that a disease or injury, except for Buerger's disease, is attributable to the use of tobacco products during service.  38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300 (2013).  Thus, service connection for a respiratory disorder on this basis is barred as a matter of law.  

Accordingly, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for COPD must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

B. Hypertension

The Veteran argues that his hypertension was caused or aggravated by "severe stress" he experienced during service, and also that his service-connected anxiety disorder caused or aggravated his hypertension, as reflected in September 2006 and July 2013 written statements he submitted. 

Service connection may be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a).  Under this provision, disability means "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to establish entitlement to service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  

Hypertension is defined as diastolic blood pressure being predominantly 90mm or greater, and "isolated systolic hypertension" as systolic blood pressure being predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2013).  

In the July 2013 statement, the Veteran wrote that "medical literature" shows that persistent anxiety can cause hypertension in "the long run."  However, he did not submit any examples of this literature, and so the Board is unable to evaluate the application of any such medical studies or treatise evidence to the facts of the Veteran's case.  In December 2010, the Veteran was examined by a VA physician for the purpose of assessing the etiology of his hypertension.  After examining the Veteran and reviewing the claims file, the examiner explained in a January 2011 opinion that the Veteran's anxiety did not cause or aggravate his hypertension.  The examiner explained that hypertension is "essential" or idiopathic in 90 to 95 percent of cases, meaning that it occurs without a specific identifiable cause.  The examiner stated that although current medical literature shows that psychological conditions such as anxiety can cause elevations of blood pressure, such elevations are transient in nature and are not to be confused with a diagnosis of hypertension and are not known to result in aggravation of hypertension.  

The VA examiner's opinion is highly probative, as it is supported by an explanation and represents the conclusion of a medical professional based on a physical examination of the Veteran, a review of his medical history, and a review of the current medical literature on hypertension.  This opinion carries more weight than the Veteran's unsupported lay statements, as the relationship between his anxiety and hypertension is a medical determination that is too complex to be made based on lay observation alone.  See Jandreau, 492 F. 3d at 1376-77; Barr, 21 Vet. App. at 309; see also King, 700 F.3d at 1345. 

The Veteran has argued that spikes in his blood pressure when seeking medical treatment evidence a relationship between his anxiety and hypertension.  The VA treatment records, such as those dated in September 2005 (during a hospitalization at VA), September 2008 (during outpatient treatment) and December 2011 (when the Veteran was undergoing an exercise stress test to assess whether he had a heart disorder), amply document increases in blood pressure when the Veteran has been treated at VA.  A notation in a September 2005 VA treatment record referred to these elevated blood pressure readings as "severe 'white coat syndrome.'"  

While the above records show elevated blood pressure readings attributed to the Veteran's anxiety while receiving medical attention, they do not show that his hypertension has been caused or permanently aggravated by anxiety.  As noted by the VA examiner, it is well known that there can be transient spikes in blood pressure related to anxiety, but such fluctuations do not equate to an actual aggravation of hypertension.  Thus, the VA treatment records are in fact consistent with the VA examiner's opinion, and do not show that the Veteran's anxiety caused or aggravated his underlying hypertension.

Accordingly, the preponderance of the evidence weighs against secondary service connection for hypertension on the basis of being caused or aggravated by anxiety.  See 38 C.F.R. § 3.310; Allen, 7 Vet. App. at 448. 

The preponderance of the evidence also weighs against a direct relationship to service, as the Veteran's hypertension did not manifest until several years after service.  Specifically, the service treatment records do not reflect blood pressure readings indicative of hypertension.  None show diastolic blood pressure of 90 or higher or systolic blood pressure of 160 or higher.  Moreover, there are no diagnoses of hypertension or high blood pressure in the service treatment records or other evidence of high blood pressure at the time, as found by the VA examiner, and the Veteran does not state that he was treated for or diagnosed with hypertension during service.  

The earliest documentation of hypertension is an August 1978 VA treatment record reflecting high blood pressure readings and a diagnosis of hypertension.  While the writing is somewhat difficult to make out, a notation appears to state that there was no known history of "H.B.P.", i.e. high blood pressure.  This notation is confirmed by the Veteran's November 2005 written statement that his hypertension was first diagnosed in August 1978 at VA. 

In the January 2011 opinion, the VA examiner concluded that the Veteran's hypertension was less likely than not caused or aggravated by service as it was not diagnosed at the time and most cases of hypertension were essential or idiopathic in nature, meaning that there was no known cause.

Because the Veteran's hypertension did not manifest until 1978, the provisions of 3.307(a) and 3.303(b) of the regulations do not apply.  It did not manifest to a compensable degree within one year of separation, and there is no evidence of signs or symptoms of hypertension during service or in the ensuing years to establish service connection based on a chronicity in service or a continuity of symptomatology after service.  See id.

The preponderance of the evidence weighs against a nexus between severe stress during service and the later development of hypertension.  As found by the VA examiner, 90 to 95 percent of cases of hypertension have no known cause.  The examiner reviewed the claims file and found against a relationship to service based on the absence of hypertension at the time.  Thus, in light of the VA examiner's opinion and the fact that hypertension did not manifest until several years after service, the evidence weighs against a nexus between the Veteran's service, including severe stress he felt at the time, and the later onset of hypertension.  Thus, service connection is not warranted under 38 C.F.R. § 3.303(a).  See Shedden, 381 F.3d at 1166-67.

Accordingly, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for hypertension is denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 

C. Hyperhidrosis

The Veteran contends that he has excessive sweating or hyperhidrosis that is caused or aggravated by his service-connected anxiety, as reflected in a September 2006 written statement.

A current disability associated with excessive sweating is not established.  There is no diagnosed disorder associated with excessive sweating in the evidence of record.  The VA treatment records do not reflect complaints or observations of excessive sweating.  While the Veteran is competent to state that he has excessive sweating, as this can be readily observed by a lay person, the Board does not find it credible that his sweating is severe enough to represent a disorder given the fact that no treating physician has documented it.  In this regard, the Veteran related in the September 2006 statement that he told VA doctors "several times" about this condition, which only underscores a finding that his sweating lacked clinical significance.  Moreover, there is no evidence of impairment in earning capacity due to excessive sweating.  See Allen, 7 Vet. App. at 448 (observing that the term disability "should be construed to refer to impairment of earning capacity due to disease, injury, or defect, rather than to the disease, injury, or defect itself").

A VA examination was performed in December 2010 to assess the nature and etiology of the Veteran's claimed hyperhidrosis.  The Veteran reported at the time that he especially noticed sweating of the head, trunk, and groin areas.  In the January 2011 nexus opinion, the examiner concluded that the etiology of the Veteran's hyperhidrosis could not be determined because primary hyperhidrosis, which involved excessive sweating of specific parts of the body, had no known cause.  The examiner further explained that secondary hyperhidrosis can be caused by medications or psychological conditions.  However, secondary hyperhidrosis was characterized by general sweating, which was not the presentation described by the Veteran. 

In a July 2013 statement, the Veteran disputed the VA examiner's account that the Veteran only had sweating in specific areas of the body.  However, the Board gives more credence to what the Veteran reported at the time, as stated by the VA examiner, than what the Veteran later reported in support of his claim and in order to dispute the examiner's negative nexus opinion.  

Because the credible evidence does not establish a current disability associated with the Veteran's reported sweating condition, service connection is not warranted.  See Shedden, 381 F.3d at 1166-67 (holding, in pertinent part, that entitlement to service connection compensation requires a current disability); see also see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (upholding VA's interpretation of the relevant statutory sections as requiring the existence of a present disability for VA compensation purposes).

Moreover, the VA examiner's opinion weighs against a relationship between the Veteran's sweating and his anxiety disorder, either by way of causation or aggravation.  This opinion carries more weight than the Veteran's lay statements on this issue.  See King, 700 F.3d at 1345; Jandreau, 492 F. 3d at 1376-77.  Thus, service connection is not established on a secondary basis.

The Veteran has not argued that his excessive sweating is directly related to service.  There is no evidence of a sweating disorder in the service treatment records, and the Veteran reported at the VA examination that his sweating began five years earlier, which is several decades after service.  Thus, service connection is not warranted on a direct basis. 

Accordingly, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for hyperhidrosis is denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 

D. Bilateral Eye Disorders

The Veteran argues that his eye disorders were caused or aggravated by exposure to tear gas in service and by poor lighting conditions, which strained his eyes, as reflected in September 2006, May 2007, December 2010, and July 2013 statements.  He also argues that defective vision noted at entry was aggravated by service.

The Veteran's eyes have been diagnosed with an inflammation disorder characterized as chronic anterior uveitis or iritis, as well as with cataracts, presbyopia, and astigmatism, as reflected in a June 2007 VA treatment record and the December 2010 VA examination report. 

With regard to the Veteran's astigmatism and presbyopia, service connection cannot be granted as a matter of law, as these are refractive errors of the eye.  Specifically, congenital or developmental defects, including refractive errors of the eyes, are not "diseases or injuries" for disability compensation purposes under VA law.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; Terry v. Principi, 340 F.3d 1378, 1383-84 (Fed. Cir. 2003); Palczewski v. Nicholson, 21 Vet. App. 174, 179 (2007).  Myopia, astigmatism, and presbyopia, are all considered to be forms of refractive error.  See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section B, Topic 10.  Actual pathology, other than refractive error, is required to support impairment of visual acuity.  Id.  Thus, even assuming these refractive errors were caused or aggravated by having to strain his eyes during service (a contention which is not otherwise supported by the evidence of record), service connection would still not be available.  

While service connection cannot be granted for presbyopia and astigmatism, service connection may be granted for disability due to aggravation of a constitutional or developmental defect by a superimposed disease or injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245   (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  However, there is no other disease or injury caused or aggravated by active service, as explained in the following paragraphs. 

The February 1968 induction examination does reflect a notation of defective vision.  The distant and near vision measurements in items 59 and 61 appear to have been recorded as less than 20/20, and then written over as 20/20 in both eyes, as observed by the Veteran.  There are no other defects of the eyes noted.  Thus, the defective vision notation was likely in reference to refractive errors initially recorded when measuring near and distant vision.  Even assuming that the Veteran entered service with a refractive error and that it worsened during service, service connection for refractive errors cannot be established as a matter of law, as discussed above.  

Moreover, there are no other problems of the eyes documented in the service treatment records, and the Veteran has not stated that he experienced or was treated for any eye problems during service.  His vision at separation was recorded as 20/20 bilaterally both distant and near in the February 1970 separation examination report.  His eyes were clinically evaluated as normal, and he denied eye trouble in the accompanying report of medical history.  Accordingly, a disorder of the eyes did not manifest during active service. 

With regard to the Veteran's contention that he was exposed to tear gas and other chemical agents in service which caused his eye disorders, the Board has already explained its reasons for finding that the Veteran did not have meaningful exposure, as discussed above with regard to the Veteran's claim for COPD. 

Thus, there is no disease or injury to the eyes or other relevant event in service.  Therefore, the second Shedden element is not satisfied. 

The preponderance of the evidence otherwise weighs against a relationship to service.  There is no evidence of the Veteran's current eye disorders until many years after service.  In a November 2005 statement, the Veteran wrote that the first onset of iritis was in February 1984, almost fifteen years after separation, with recurrent bouts thereafter.  VA treatment records dated in January 2005 and June 2006 reflect diagnoses of HLA27 positive iridocyclitis or "hla b27" positive iritis.

In the December 2010 VA examination report, the examiner opined that the Veteran's eye inflammation disorder, uveitis or iritis, was less likely as not related to active service.  The examiner explained that tear gas does have transient effects on the eyes and may cause an increase in internal ocular pressure (IOP), but not to a pathology-causing level.  The examiner assumed that the Veteran had exposure to tear gas during service, which may have included pepper spray in its components, and that such exposure could cause inflammation.  The examiner noted in this regard that uveitis is an inflammatory condition.  However, the examiner did not know of any research finding that tear gas causes long-term eye conditions, including anterior uveitis.  The examiner noted that autoimmune diseases can cause prolonged inflammation, and that the Veteran had a positive HLA-B27 test, which indicated the presence of certain autoimmune disorders.  The examiner also acknowledged that a small percentage of people with a positive HLA-B27 did not have an autoimmune disorder.  With regard to the Veteran's cataracts, the examiner noted that they are very common and usually caused by exposure to sunlight.  The examiner concluded that they were not related to the Veteran's military service.

The December 2010 VA examiner's opinion carries more weight than the Veteran's lay statements, given the medical complexity of assessing whether his uveitis or cataracts are related to service that occurred many years before the onset of these disorders.  See King, 700 F.3d at 1345; Jandreau, 492 F. 3d at 1376-77; Barr, 21 Vet. App. at 309.  

The Veteran also submitted an article discussing the effects of tear gas on the eyes.  It states that the effects of tear gas are "usually only temporary."  However, according to the article, prolonged exposure to tear gas may lead to long-term problems including scarring, glaucoma, and cataracts.  As discussed above, there is no credible evidence of prolonged exposure to tear gas during service.  Moreover, the long period of time that elapsed between the Veteran's alleged tear gas exposure and the earliest evidence of cataracts or iritis/uveitis, in addition to the VA examiner's opinion, weighs against a relationship to tear gas exposure.  Indeed, the examiner gave a much more likely etiology for the Veteran's cataracts and uveitis, stating that these were probably associated with sun exposure and with an autoimmune disorder, as reflected in the positive HLA-B27 test.  Indeed, the VA treatment records discussed above also reflect findings linking the Veteran's iritis to the positive HLA-B27 test, i.e. "hla b27 pos iritis" [sic].  While the examiner noted that a positive HLA-B27 did not always evidence an autoimmune disorder, the examiner stated that this was so only in a small percentage of cases, indicating that the majority of positive HLA-B27 cases did represent the presence of autoimmune disorders.  For these reasons, the examiner's more definitive opinion, which was based on an examination of the Veteran and a review of his medical history, carries more weight than the generalized and speculative nature of the articles submitted by the Veteran.  See 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); Sacks v. West, 11 Vet. App. 314, 317 (1998).  

The Board has also considered a November 1970 statement that the Veteran wrote for an examiner's review at the time of the December 1970 VA examination, which asserts that the Veteran's eyes watered and burned.  Because no eye disorder was noted at the time, and because there is no evidence that the burning and watering reported by the Veteran occurred during service or is related to the subsequent onset of iritis in 1984, this evidence does not support a relationship to service.  

Accordingly, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for disorders of the bilateral eyes, including uveitis/iritis, cataracts, astigmatism, and presbyopia, is denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 

V. Increased Ratings

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2013).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2013).  Otherwise, the lower rating will be assigned.  Id.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2013).  However, the evaluation of the same disability or its manifestation under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

In initial rating cases, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (concerning staged ratings in increased rating claims). 

A. Pes Planus

The Veteran's bilateral pes planus has been rated as noncompensable prior to November 22, 2010, and as 30 percent disabling as of November 22, 2010 under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5276, which pertains to flatfoot.  For the following reasons, the Board finds that a 30 percent rating, but no higher, is warranted throughout the pendency of this appeal.

Under DC 5276, a 50 percent is assigned for bilateral pronounced flatfoot characterized by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, which is not improved by orthopedic shoes or appliances.  Id.  A 30 percent rating is assigned when these manifestations affect only one foot ("unilateral involvement).  Id.  A 30 percent rating is also assigned when there is bilateral severe flatfoot characterized by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use that is accentuated, indication of swelling on use, and characteristic callosities.  A 20 percent rating is assigned when there is unilateral involvement of these manifestations.  Id.  A 10 percent rating is assigned for moderate flatfoot characterized by weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, either bilateral or unilateral.  Id.  A noncompensable rating is assigned for mild flatfoot with symptoms relieved by a built-up shoe or arch support. 

In evaluating disabilities of the musculoskeletal system, painful motion is an important factor of disability.  See 38 C.F.R. § 4.59 (2013).  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  Id.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Id.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  Id.; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis).  

Moreover, when evaluating disabilities of the musculoskeletal system, consideration must be given to functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  38 C.F.R. § 4.40 (2013).  Consideration must also be given to weakened movement, premature or excess fatigability and incoordination.  38 C.F.R. § 4.45 (2013); DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the criteria discussed in sections 4.40 and 4.45 are not subsumed by the DC's applicable to the affected joint).  

The criteria for a 30 percent rating are met throughout the period of claim.  In this regard, the September 2007 VA examination report reflects that both feet had deformity of inward rotation of the superior portion of the os calcis and deformity of medial tilting of the upper border of the talus.  Palpation of the plantar surfaces revealed moderate tenderness.  There was also a moderate degree of valgus present, which could be corrected by manipulation.  There were also signs of abnormal weight bearing, including tender callosities located at the medial heel and metatarsal phalangeal 1st toe.  An X-ray study revealed flattened arches, bilateral hallux valgus, and degenerative changes at the first metatarsal phalangeal joints.  The Veteran reported pain, swelling, fatigue, stiffness, and weakness of the feet both at rest and when standing or walking.  Being on his feet "too long" caused severe discomfort, and he was only able to stand for 15 to 30 minutes.  He required arch supports, but these did not relieve his symptoms.  

The findings in the September 2007 VA examination report are confirmed by subsequent findings.  A January 2010 VA treatment record, for example, shows that on examination the Veteran's feet exhibited "extreme pronation" on weightbearing.  He walked with an uneven gait and his shoes appeared quite old even though he stated they were fairly new.  The Veteran was fitted with orthopedic shoes and shoe inserts.  The December 2010 VA examination report also shows findings of marked pronation bilaterally.  The examiner found that the Veteran's bilateral pes planus had significant effects on his occupation doing residential repair jobs due to decreased mobility and pain.  With regard to effects on daily living, his pes planus prevented him from exercising and engaging in sports, severely impacted his ability to do chores, shop, do recreational activities, and drive, and had moderate effects on his ability to travel and to bathe and dress himself.

The above evidence supports a rating of 30 percent from the date of claim.  Specifically, the September 2007 VA examination report shows deformity of both feet with inward rotation (i.e. pronation), callosities and other evidence of abnormal weight bearing, and considerable pain on use.  The report also shows pain at rest and with use, and swelling on use.  These findings support a 30 percent rating under DC 5276.  See 38 C.F.R. § 4.71a.  Although the September 2007 VA examination is dated almost two years after the Veteran's November 2005 service connection claim, an examination was not performed prior to that date and there is no evidence suggesting that the Veteran's flat feet were less severe than the findings recorded in that examination.  Thus, the Board assumes that this clinical picture has been present since the date of claim.  

The Veteran's flat feet have not approximated the criteria for a 50 percent rating prior to or as of November 22, 2010, as there is no evidence of severe spasm of the tendo achillis on manipulation.  See 38 C.F.R. § 4.71a, DC 5276.

A higher rating is not warranted for pain, weakness, incoordination, or fatigability as these symptoms do not cause disability beyond what is contemplated by the 30 percent rating assigned based on objective pathology and associated symptoms, including pain which is expressly addressed in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206-07.  

The Board has considered the application of other diagnostic codes.  Diagnostic Code 5284 pertains to "other injuries of the foot."  However, the maximum rating available under this diagnostic code is 30 percent for severe injuries of the foot, unless there is actual loss of use of the feet, in which case a 40 percent rating is assigned.  See 38 C.F.R. § 4.71a.  As the Veteran's flat feet are already evaluated as 30 percent disabling, and as there is no evidence of loss of use of the feet, a higher rating is not warranted under DC 5284.  

The Veteran was also diagnosed with hallux valgus.  However, the highest rating available under DC 5280, which pertains to hallux valgus, is 10 percent.  See id.  Thus, a higher rating is not warranted based on the presence of hallux valgus.  Moreover, a separate rating for hallux valgus would result in compensating the Veteran twice for manifestations of the same disability under varying diagnoses, including the Veteran's symptoms and resulting functional impairment, in violation of the rule against pyramiding.  See 38 C.F.R. § 4.14. 

Similarly, the Veteran's degenerative changes of the first metatarsal phalangeal joints do not represent disability distinct from that already compensated by the 30 percent rating already assigned.  See id.  To the extent the Veteran has pain in these toes, such pain is already contemplated by the 30 percent rating, which includes pain and resulting functional impairment.  Moreover, a compensable rating for arthritis of groups of minor joints may only be assigned when there is multiple involvement, which is not the case here.  See 38 C.F.R. §§ 4.45, 4.71a, DC 5003 (2013).  

The September 2007 VA examination also reflects limitation of motion of the ankles, and mild arthritis of the talonavicular joint was diagnosed in a February 2010 VA x-ray study.  However, service connection for disabilities of the ankles has not been claimed or established.  Moreover, a higher rating for limitation of motion of the ankles is not warranted as the maximum evaluation for arthritis or marked limitation of the ankles (in the absence of ankylosis) is 20 percent, which is less than the current evaluation of the Veteran's flat feet.  See 38 C.F.R. §§ 4.71a, DC's 5271 and 5003.  A separate rating is also not warranted as the evidence does not show disabling effects from limitation of motion of the ankles distinct from or in addition to the manifestations of the Veteran's bilateral flat foot disorder, the evaluation of which takes into account limitations with respect to walking and standing. 

There is no evidence of weak foot, pes cavus or claw foot, Morton's disease, hallux rigidus, hammer toe, malunion or nonunion of the tarsal or metatarsal bones, or any other foot disorder.  Thus, higher or separate ratings are not warranted under DC's 5278, 5279, 5280, 5281, 5282, 5283, or 5284.  See 38 C.F.R. § 4.71a.  Indeed, apart from pes cavus, higher ratings are not available under any of these DC's.  See id.

Finally, because anatomical loss or loss of use of the feet has not been established, special monthly compensation is not warranted.  See 38 C.F.R. § 3.350 (2013).

In summary, the Veteran's bilateral flat feet have more nearly approximated the criteria for a 30 percent rating throughout the period on appeal.  The criteria for a rating greater than 30 percent have not been met at any point during this claim.  Thus, staged ratings are not appropriate for the period on appeal.  See Fenderson, 12 Vet. App. at 126. 

Referral of the Veteran's bilateral flat feet for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  A comparison of the Veteran's flat feet with the schedular criteria does not show such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  His flat feet are manifested by pain at rest and with use, marked deformity, callosities, swelling, weakness, stiffness, and fatigue.  These symptoms and functional limitations are contemplated by, and indeed directly addressed by sections 4.40, 4.45, and 4.59 of the regulations, as well as by DC 5276, which provides a 30 percent rating for marked deformity, accentuated pain on manipulation and use, callosities, and indication of swelling on use.  See 38 C.F.R. § 4.71a.  

Although specific examples of functional impairment, including with regard to standing, walking, exercising, and engaging in recreational activities are not mentioned in the rating criteria, the schedule of ratings is necessarily designed with a view toward compensating a wide range of functional limitations.  See 38 C.F.R. § 4.1 (providing that the degree of disabilities specified in the rating criteria are considered adequate to compensate for considerable loss of working time); 38 C.F.R. § 4.10 (titled "Functional Impairment" and providing that the basis of disability evaluations is the ability of the body to function under ordinary conditions of daily life, including employment); 38 C.F.R. § 4.40 (addressing functional loss when evaluating disabilities of the musculoskeletal system); 38 C.F.R. § 4.21 (2013) (providing that "[c]oordination of rating with impairment of function will . . . be expected in all instances").  There is no indication that the effects of the Veteran's flat feet on his ability to work or engage in activities of daily living are beyond those contemplated by a 30 percent rating under DC 5276.  

Thus, because the rating criteria reasonably describe the Veteran's disability picture, the first step of the inquiry is not satisfied.  Thun, 22 Vet. App. at 115.  In the absence of this threshold finding, there is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See id. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Moreover, interference with employment is not sufficient by itself to warrant extraschedular referral, as the rating schedule "clearly recognizes that the rated disabilities interfere with employment."  See VAOPGCPREC 6-96 (August 16, 1996).  Accordingly, referral for extraschedular consideration is not warranted.  See id.

In sum, entitlement to a 30 percent rating prior to November 22, 2010 for bilateral flat feet is granted.  The preponderance of the evidence weighs against assignment of a rating greater than 30 percent prior to or as of November 22, 2010.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to a rating in excess of 30 percent for bilateral flat feet is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55. 

B. Anxiety

The Veteran's service-connected anxiety has been evaluated as 30 percent disabling under the General Rating Formula for Mental Disorders (Rating Formula), which assigns ratings based on particular symptoms and the resulting functional impairment.  See 38 C.F.R. § 4.130, D 9413.  Under the provisions for rating psychiatric disorders, a 10 percent disability rating requires:

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. 

A 30 percent disability rating requires: 

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships.)

A 100 percent disability rating requires:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Id.  

The symptoms associated with each rating in 38 C.F.R. § 4.130 do not constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms set forth in the General Rating Formula.  See id.  Rather, VA must consider all symptoms of a claimant's condition that affect his occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  Id. at 443.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Id.  In this regard, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2013).  While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment.  Id.

In evaluating psychiatric disorders, VA also considers a claimant's Global Assessment Functioning (GAF) scores, which are based on a scale set forth in the DSM-IV reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV.  According to DSM-IV, a score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)."  Id.  The Court has found that certain scores may demonstrate a specific level of impairment.  See Richard, 8 Vet. App. at 267; Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001) (both observing that a GAF score of 50 indicates serious impairment).   

While an examiner's classification of the level of psychiatric impairment reflected in the GAF score assigned can be probative evidence of the degree of disability, such a score is by no means determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria.  See 38 C.F.R. §§ 4.2, 4.126 (2010); VAOPGCPREC 10-95 (March 31, 1995).  Rather, VA must take into account all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the time of examination.  See 38 C.F.R. § 4.126.

The Veteran's anxiety disorder has more nearly approximated the criteria for a 30 percent rating throughout the pendency of this claim.  The evidence does not show that his anxiety symptoms cause occupational impairment with reduced reliability and productivity.  The January 2011 VA examination report shows that he had been married to his wife for twenty-three years at the time and had three step children.  He reported getting along well with the stepchildren and his wife.  He had friends and an active social life.  He played guitar, including in front of others, and enjoyed reading, history, and learning in general.  According to the examination report, he worked as a residential repairman ten to twelve hours per week, a job he had held for twenty years.  The Veteran had previously worked as a hospital orderly and in a furniture factory, but felt "closed in" and tense in these work environments, and found that working as a residential repairman allowed him to control his environment and better manage his anxiety.  

Although the Veteran recently began receiving SSA disability benefits, these were based on physical rather than psychiatric disabilities.  At the examination, he attributed time lost from work in the past year due to a number of physical problems, although he also cited anxiety.  However, the evidence does not show that his anxiety was a major factor in this regard, or that it rose to the level of causing reduced reliability and productivity. 

With regard to symptoms, the Veteran stated that when he did not have an activity to occupy him, he felt muscular tension, aching, tiredness, a pounding heart, ruminative worries, nausea, shortness of breath, shaking, and a feeling that he was going to die.  He stated that he learned to cope with these experiences, but continued to have such symptoms, with varying intensity, a few days per month and sometimes more often.  He reported panic attacks that occurred sporadically for years, although none had occurred in the last eighteen months.  In this regard, the Veteran stated that he had learned to avoid situations that triggered his panic attacks, including being surrounded by people, going to the doctor, heights, and being in a tight place.  He reported anxiety of lesser intensity most days.  As examples, he stated that when signing in at a doctor's office or doing paperwork at a bank, he often shook and made clerical errors, and also forgot what people said due to anxiety.  He had occasional suicidal thoughts to escape from anxiety and stress.  He also reported worrying at length about "situational stresses," such as whether he was "getting along well" with everyone.  

On mental status examination, the Veteran was appropriately addressed.  His affect was normal.  His mood was anxious.  He was easily distracted during cognitive testing, which he attributed to his anxiety at being evaluated.  His remote, recent, and immediate memory were normal.  His thought process was rambling and thought content was characterized by ruminations.  The examiner assigned a GAF score of 52, explaining that the score was based on moderate symptoms and moderate occupational impairment.  The examiner found that the Veteran did not have appreciable social impairment.  There was no gross impairment in thought process or communication observed during the assessment.  The examiner concluded that the Veteran's anxiety resulted in occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks, but with generally satisfactory functioning.  In this regard, the examiner noted that the Veteran's anxiety symptoms would prevent him from working in confined spaces or in close proximity to others.  The examiner further observed that the Veteran's anxiety would periodically distract him, create the need to check and recheck his work, and thus reduce his work efficiency overall.  The examiner found that the Veteran's anxiety did not result in reduced reliability and productivity or more severe levels of impairment.  

The above evidence shows that while the Veteran has significant anxiety symptoms, as reported by him, these symptoms and their occupational effects are already compensated by the 30 percent rating assigned.  There is no evidence that the Veteran has clinically significant social impairment, as found by the examiner, and the examination report indicates that most of the Veteran's more severe anxiety symptoms appear to be triggered by specific situations, such as when he is surrounded by people or is in confined spaces, which he has learned to avoid.  The evidence further indicates that the Veteran's routine behavior, self-care, and conversation are normal.  The examiner did not find any gross defects with regard to thought process or communication, despite the fact that the Veteran tended to ramble and ruminate in his conversation, or with regard to grooming.  Although the Veteran reported occasional suicidal thoughts, there is no evidence that such passive, transient thoughts have resulted in social or occupational impairment.  

Finally, the examiner's explicit finding that the Veteran's anxiety did not result in reduced reliability and productivity but rather in occasional decrease in work efficiency due to a need to check and recheck his work and distractibility corresponds more closely to the impairment associated with a 30 percent rating.  See 38 C.F.R. § 4.71a, DC 9413.  As explained by the examiner, the GAF score of 52 for moderate symptoms and occupational impairment was consistent with and indeed based on this finding.  Thus, this GAF score does not by itself support a higher rating. 

The SSA records do not otherwise support a rating greater than 30 percent.  They show that his anxiety was found to be "non-severe."  A March 2011 SSA examination report reflects that the Veteran was on medication but denied receiving counseling.  The examiner found that the Veteran's anxiety had no effect on activities of daily living, no effect on social functioning, no effect on concentration, persistence or pace, and no episodes of decompensation.  

The Veteran contends that his anxiety is more severe than what was found by the VA examiner.  In support of this contention, he submitted an Internet print-out with a list of anxiety symptoms and highlighted many of them.  In a July 2013 statement, he disagreed with the examiner's conclusion with regard to his ability to work, explaining that his anxiety limited his work options, and that he had not earned enough income to be considered gainfully employed since 1970.  He also stated that his social life has limitations and that there are many social activities he was unable to do due to his fears.  The January 2011 VA examination report and March 2011 SSA consultation report carry more weight than the Veteran's statements, as these reports represent the findings of medical professionals who reviewed the Veteran's medical history, considered his reported symptoms and impairment, and concluded based on this information and an examination that his anxiety did not result in more severe impairment than that described above warranting a 30 percent rating.  The Veteran's statements are afforded less weight, as he is not a medical professional and his statements do not constitute objective clinical findings.  The Veteran had an opportunity to describe his anxiety symptoms and impairment in detail at the VA examination, and the examiner's assessment took into account these symptoms in evaluating the severity of the Veteran's anxiety in terms of the rating criteria.  

Moreover, although the Veteran states that he has not worked enough to be considered gainfully employed since 1970, the fact that he has chosen not to work more than a few hours a week does not alone show that his anxiety causes severe occupational impairment.  The VA and SSA examiners were aware of this history and yet did not find his anxiety caused significant occupational impairment. 

Accordingly, the Veteran does not have occupational and social impairment worse than that contemplated by a 30 percent rating.  It follows that his symptoms are not equivalent in severity to those set forth in the criteria for ratings greater than 30 percent.  See id.  In any event, because his anxiety does not produce occupational and social impairment corresponding to the criteria for 50 percent, 70 percent, and 100 percent ratings, a higher evaluation is not warranted.  See 38 C.F.R. § 4.71a, DC 9413.  

Because the criteria for a rating greater than 30 percent have not been satisfied at any point during the pendency of this claim, staged ratings are not warranted. 
See Fenderson, 12 Vet. App. at 126. 

Referral of the Veteran's anxiety disorder for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun, 22 Vet. App. at 114.  A comparison of his anxiety disorder with the schedular criteria does not show such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  In this regard, his symptoms, including episodes of tension, aching, tiredness, a pounding heart, ruminative worries, nausea, shortness of breath, shaking, and a feeling of going to die, and resulting functional impairment, are contemplated by the General Rating Formula, which takes into account both symptoms and the degree of occupational and social impairment they cause.  See 38 C.F.R. § 4.130, DC 9413.  Although a number of these symptoms are not specifically mentioned in the Rating Formula, the symptoms set forth therein are not meant to constitute an exhaustive list but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan, 16 Vet. App. at 442.  There is no indication that the symptoms and clinical findings are otherwise exceptional or unusual for an anxiety disorder are not adequately compensated by the 30 percent rating already assigned, as discussed above. 

Accordingly, the first step of the inquiry is not satisfied.  Thus, consideration of the second step of the inquiry is not warranted.  Thun, 22 Vet. App. at 118-19.  Moreover, there is no evidence of frequent hospitalizations and interference with employment is not sufficient by itself to warrant extraschedular referral.  See VAOPGCPREC 6-96.  Indeed, the Rating Formula expressly addresses occupational impairment in its criteria.  Accordingly, referral for extraschedular consideration is not warranted.  

In sum, the preponderance of the evidence weighs against assignment of a rating greater than 30 percent for the Veteran's anxiety.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to a rating greater than 30 percent for anxiety is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55. 

C. Sinusitis and Rhinitis

The Veteran's sinusitis has been rated under DC 6512, which pertains to chronic frontal sinusitis.  See 38 C.F.R. § 4.97.  Ratings for several forms of chronic sinusitis are provided in the General Rating Formula for Sinusitis (Rating Formula).  38 C.F.R. § 4.97, Diagnostic Codes 6510 through 6514.  Under the Rating Formula, a 10 percent rating is assigned when there are one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Id.

A 30 percent disability rating is assigned when there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Id.

A 50 percent disability rating, the maximum schedular rating, is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  Id. 

For the purposes of the above criteria, the Rating Formula defines an "incapacitating episode" of sinusitis as one that requires bed rest and treatment by a physician.  Id., NOTE.

The Veteran's sinusitis more nearly approximates the criteria for a 10 percent rating under DC 6512, and any doubt on this issue is resolved in his favor.  See 38 C.F.R. § 4.3.  In this regard, the December 2010 VA examination report reflects that the Veteran had non-incapacitating episodes characterized by headaches, fevers, purulent draining, and sinus pain occurring twice per year, and lasting 7 to 14 days.  Moreover, his "current sinus symptoms" of headaches, sinus pain, sinus tenderness, and fever occurred one to six times per week.  A January 2011 VA CT scan revealed 2-centimer maxillary polyps or cysts, and ethmoid and frontal mucosal thickening.  The impression was moderate sinusitis.  The VA examination report and VA treatment records also show that the Veteran was prescribed allergy medications and received treatment from an allergist.  However, they are negative for incapacitating episodes requiring bed rest and treatment by a physician or non-incapacitating episodes characterized by headaches, pain, and purulent discharge or crusting.  

Although the December 2010 VA examination report only describes two episodes of sinusitis a year that include purulent discharge, the fact that they last seven to fourteen days, that the Veteran has more frequent symptoms occurring on a weekly basis of headaches, sinus pain, and fever, and the fact that his sinusitis was characterized as "moderate" in the January 2011 VA CT scan report, with objective findings of maxillary polyps and ethmoic and frontal mucosal thickening, supports a finding that his sinusitis more nearly approximates the criteria for a 10 percent rating under DC 6512.  See 38 C.F.R. § 4.7; see also 38 C.F.R. §§ 4.21 (providing that with regard to the application of the rating criteria, it is not expected that all cases will show all the findings specified).

The criteria for a rating in excess of 10 percent have not been met at any point during the pendency of this claim, as there is no evidence of incapacitating episodes as defined in the Rating Formula, no evidence of more than six non-incapacitating episodes per year as defined in the Rating Formula, and no evidence of surgeries for the Veteran's sinus problems.  See 38 C.F.R. § 4.97, DC 6512. 

The Veteran's rhinitis has been rated as 10 percent disabling under DC 6522, which pertains to allergic or vasomotor rhinitis.  See 38 C.F.R. § 4.97.  Under DC 6522, a 30 percent rating is assigned for rhinitis with polyps.  A 10 percent rating is assigned for rhinitis without polyps, but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  Id.

The Board finds that a 30 percent rating for rhinitis is warranted for the entire period on appeal, as the evidence shows polyps and almost complete obstruction of both nasal passages.  The December 2010 VA examination report reflects that the Veteran's rhinitis symptoms consisted of excess nasal mucous and sneezing.  He reported recurrent bouts of sneezing and rhinorrhea if exposed to volatiles such as household cleaners.  An examination showed 90 percent left nasal obstruction and 100 percent right nasal obstruction.  Although no nasal polyps were observed, a January 2011 VA CT scan showed 2-centimer maxillary polyps or cysts, and ethmoid and frontal mucosal thickening.  There was moderate turbinate swelling.  The impression was moderate sinusitis and maxillo-ethmoidal canal occlusion.  The December 2010 VA examination report also reflects that the Veteran had septal deviation, but not due to trauma.  The examiner also noted permanent hypertrophy of the turbinates from bacterial rhinitis.  The examiner found that the Veteran's sinusitis and rhinitis had significant effects on his occupation, and noted that the Veteran had to avoid volatiles such as chemicals in his job as a residential repairman.  

Given the findings of complete obstruction of one nasal passage and almost complete obstruction of the other nasal passage, as well as the polyps revealed by the January 2011 CT scan, the criteria for a 30 percent rating are most nearly approximated under DC 6522.  See 38 C.F.R. § 4.7.

The Board has considered the application of other diagnostic codes.  The December 2010 VA examination report reflects that the Veteran also had deviation of the nasal septum and permanent hypertrophy of the turbinates due to bacterial rhinitis.  Under DC 6502, a compensable rating for deviation of the septum is only assigned when it is traumatic in origin.  38 C.F.R. § 4.97.  Thus, this diagnostic code is not applicable to the Veteran's deviated septum.  Under DC 6523, a 10 percent rating is assigned for permanent hypertrophy of the turbinates with 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  Id.  As a 30 percent rating has already been assigned for the Veteran's rhinitis, an evaluation under DC 6523 for hypertrophy of the turbinates would not afford a higher rating.  Moreover, the assignment of separate ratings for hypertrophy of the turbinates or a deviated septum is not warranted, as it would result in compensating the Veteran twice for manifestations of the same disability, including obstruction of the nasal passages, under varying diagnoses, which violates the rule against pyramiding.  See 38 C.F.R. § 4.14.

With regard to staged ratings, the Veteran's sinusitis has not met the criteria for a rating greater than 10 percent at any point during the pendency of this appeal, and his allergic rhinitis is evaluated at the maximum schedular rating for this disorder for the entire period on appeal.  Therefore, staged ratings are not appropriate.  See Fenderson, 12 Vet. App. at 126. 

Referral of the Veteran's sinusitis and rhinitis for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun, 22 Vet. App. at 114.  A comparison of these disorders with the schedular criteria does not show such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  In this regard, the Veteran's headaches, pain, occasional purulent discharge, obstruction of the nasal passages, and polyps are directly addressed in DC's 6512 and 6522.  See 38 C.F.R. § 4.97.  Although fevers and sneezing are not specifically mentioned in these diagnostic codes, there is no indication that these manifestations are not contemplated in the rating criteria or that they cause disability beyond the ratings already assigned.  Moreover, as explained above, although the Veteran's disability picture might not squarely fit into the rating criteria, any doubt as to its severity has been resolved in favor of these claims in assigning higher ratings.  There is simply no evidence of manifestations of his rhinitis or sinusitis that are so exceptional as to render application of the rating criteria impractical, even if certain symptoms are not specifically mentioned therein.  For the reasons discussed above, the Board finds that the Veteran's rhinitis and sinusitis are adequately compensated under the applicable diagnostic codes.  

Accordingly, the first step of the inquiry is not satisfied.  Thus, consideration of the second step of the inquiry is not warranted.  Thun, 22 Vet. App. at 118-19.  Moreover, frequent periods of hospitalization are not shown, and interference with employment is not sufficient by itself to warrant extraschedular referral.  See VAOPGCPREC 6-96.  Therefore, referral for extraschedular consideration is not warranted.  

To summarize, entitlement to a 10 percent rating for sinusitis is granted.  The preponderance of the evidence weighs against assignment of a rating greater than 10 percent during the pendency of this claim.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to a rating in excess of 10 percent for sinusitis is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55.  Entitlement to a rating of 30 percent for allergic rhinitis is granted for the entire period on appeal, which is the maximum rating available for this disorder. 


ORDER

The motion to vacate and reverse the January 1971 rating decision denying service connection for bilateral flat feet on the basis of clear and unmistakable error is denied. 

Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as secondary to asbestos exposure, is denied. 

Entitlement to service connection for hypertension, to include as secondary to service-connected anxiety is denied. 

Entitlement to service connection for hyperhidrosis, to include as secondary to service-connected anxiety, is denied. 

Entitlement to service connection for bilateral eye disorders, to include an inflammation disorder diagnosed as iritis/uveitis, cataracts, presbyopia, and astigmatism, is denied. 

Entitlement to an initial rating of 30 percent, but no higher, prior to November 22, 2010, for bilateral pes planus is granted, subject to the laws and regulations governing payment of monetary benefits. 

Entitlement to an initial rating greater than 30 percent as of November 22, 2010 for bilateral pes planus is denied. 

Entitlement to an initial rating greater than 30 percent for anxiety is denied. 

Entitlement to an initial rating of 10 percent, but no higher, for sinusitis is granted, subject to the laws and regulations governing payment of monetary benefits.

Entitlement to an initial rating of 30 percent for allergic rhinitis is granted, subject to the laws and regulations governing payment of monetary benefits.  


REMAND

The issue of entitlement to TDIU has also been raised as part and parcel of the Veteran's appeal of the initial ratings assigned his service-connected disabilities, which he argues are sufficiently disabling as to render him unable to obtain or maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 4.16 (2013); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  He also raised this issue in a July 2013 statement.  The Board has appellate jurisdiction of this issue by virtue of the Veteran's appeal of the initial evaluations of his service-connected disabilities.  See Rice, 22 Vet. App. at 453.  Accordingly, remand rather than referral is warranted.  See 38 C.F.R. § 19.9 (2013). 

On remand, a VCAA notice letter should be sent to the Veteran informing him of the requirements for establishing entitlement to TDIU.  A VA examination and opinion should also be obtained to make an informed decision on this issue.  

The Veteran has also disputed the combined rating assigned his service-connected disabilities, as he explained in a September 2012 statement.  As his disagreement appears to be with regard to the evaluation of the severity of the total effect of his disabilities rather than with how the combined ratings table under 38 C.F.R. § 4.25 (2013) was applied, the issue of entitlement to TDIU encompasses this disagreement.  The Board also observes that Table I under section 4.25 was applied correctly in assigning combined ratings of 50 percent prior to November 22, 2010, and of 60 percent as of November 22, 2010 based on the ratings then in effect for the Veteran's service-connected disorders.  Of course, the combined ratings will change with implementation of the increased evaluations granted in this decision. 

The claim of entitlement to service connection for tooth and gum disorders for the purposes of VA outpatient treatment is dependent in part on the outcome of the TDIU issue, as one of the classes of eligibility for such treatment is a total disability rating.  See 38 C.F.R. § 17.161(h) (2013).  Therefore, the Board will defer adjudication of this claim pending resolution of the issue of entitlement to TDIU.  See Harris v. Derwinski, 1 Vet. App 180, 183 (1991) (two issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on the resolution of the second issue).

Accordingly, the case is REMANDED for the following actions:

1. Send the Veteran a VCAA notice letter informing him of the requirements for establishing entitlement to TDIU.

2. Obtain any outstanding VA treatment records and associate them with the claims file (preferably by uploading them to the virtual file). 

3. Schedule the Veteran for a general examination to assess the effects of his service-connected disabilities on his employability.  The entire claims file must be made available to the examiner for review.  The examiner must indicate in the examination report that the claims file has been reviewed. 

After examining the Veteran and reviewing the claims file, the examiner must render an opinion as to whether the Veteran's service-connected disabilities, by themselves or in combination, are sufficiently disabling as to prevent him from obtaining or maintaining substantially gainful employment, without regard to his advancing age and disabilities that are not service connected.  

The examiner must take into account the Veteran's prior work history, level of education, and skills training in determining whether he would be able to engage in more than marginal employment within the restrictions imposed by his service-connected disabilities.  A complete explanation must be provided in support of the opinion.  

4. After completion of the above directives, and after any other development that may be warranted, readjudicate the TDIU issue and entitlement to service connection for a dental disorder, to include for the purpose of VA treatment, on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


